                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

        Plaintiff,

                      v.                     Criminal No. 14-423 (FAB)

ALEJANDRO CARRASCO-CASTILLO,

        Defendant.


                              OPINION AND ORDER

BESOSA, District Judge.

       Defendant Alejandro Carrasco-Castillo (“defendant”) moved to

admit into evidence, pursuant to Federal Rules of Evidence 201,

901, and 902, a certification that attorney Elías Sánchez-Sifontes

(“Sánchez”) was not admitted to practice law in Puerto Rico until

2013.       See Docket No. 378 at p. 156; see also Docket Nos. 372 and

373.    The Court orally indicated that the motion was denied and

that a written opinion would be issued.               The reasons for the

Court’s denial are detailed below.

I.     Background

       In this case, defendant stood trial for crimes associated

with    a    scheme    wherein   defendant   was   accused   of   soliciting,

accepting, and agreeing to accept bribe and kickback payments in

exchange for agreeing to help another individual, Juan Carlos

Mercado (“Mercado,”) to obtain municipal contracts.               See Docket
Criminal No. 14-423 (FAB)                                            2

No. 3; Docket No. 380 at pp. 16–20.        Mercado testified that he

paid defendant by check and disguised the payments as legal fees.

See, e.g., Docket No. 377 at pp. 11–12, 36, 38–39, 42–44.

      Mercado is an environmental engineer.     See Docket No. 375 at

pp. 15–17.    As part of his business, Mercado worked with various

attorneys.    See Docket No. 377 at pp. 47–48.

      One attorney with whom Mercado worked was Sánchez.     See id.;

Docket No. 378 at p. 16.    Sánchez worked for Mercado and for his

clients during 2009 through 2012.       See Docket No. 378 at pp. 57,

63–64.     Sánchez assisted with matters before the United States

Environmental Protection Agency and other issues.      Id. at pp. 16–

17.

      Mercado paid Sánchez for legal services and consulting.      Id.

at p. 57.     Mercado billed his client for Sánchez’s work and he

paid Sánchez.     Id. at p. 17.     Mercado denied that the payments

were bribes.     Id. at p. 57.     Tax documents associated with the

payments were drawn up for the years 2009 to 2012.      Id. at p. 22.

      On cross-examination, defense counsel asked Mercado if he

knew whether Sánchez was an attorney of law during the years 2009

to 2012.    Id. at pp. 64–65.    Mercado said he did not know.   Id. at

p. 65.     Defense counsel then showed Mercado a certified document

to refresh his memory on whether Sánchez was an attorney during
Criminal No. 14-423 (FAB)                                                 3

the years 2009 to 2012.       Id. at p. 67.          The document did not

refresh Mercado’s memory.     Id.

      After the government rested and the jury left, defense counsel

moved to introduce the certified document into evidence pursuant

to Federal Rules of Evidence 201, 901, and 902.              Id. at p. 156.

According to defense counsel, the certified document is evidence

that Sánchez became a lawyer in 2013.           Id. at p. 158.      Defense

counsel argued that the document is relevant because it shows the

payments to Sánchez could not have been for legal services.             Id.

Expounding, defense counsel stated,

      I am not saying that they are bribes because I don’t
      know.

      What I am saying, Your Honor, if I may, is that you can
      infer that [Mercado] would write checks for whoever as
      a lawyer, even if they were not lawyers, and took
      advantage of those payments for his income tax returns.
      That is basically it. An inference, Your Honor.

Id.   Defense counsel further stated that a possible inference is

that Mercado was lying.       Id. at p. 159.         Additionally, defense

counsel stated that the document goes to Mercado’s credibility.

Id. at p. 160.

      The   government   opposed    admission   of    the   document.   The

government questioned the relevance of the certified document.

Id. at pp. 156–60.
Criminal No. 14-423 (FAB)                                                      4

      On the same day, the parties each filed memoranda in support

of their positions.     In its memorandum the government built on its

relevancy   argument,    stating,    “That      Mercado    legitimately    paid

[Sánchez] for legal and consulting work during the same time

period, regardless of whether [Sánchez] was an attorney admitted

to   practice   in   Puerto   Rico   at   the   time,     has   no   bearing   on

‘determining the action,’ that is the criminal charges, against

the defendant.”      (Docket No. 372 at p. 2.)            The government also

argued that the document does not call into question Mercado’s

credibility; that defense counsel used the document to refresh

Mercado’s memory rather than to impeach his credibility; and that

the document should be excluded as extrinsic evidence pursuant to

Federal Rule of Evidence 608(b) to the extent defendant wants to

use it to impeach Mercado’s credibility.           Id. at pp. 2–3.

      Defendant argued that the document is relevant.                See Docket

No. 373 at pp. 2–3.     Defendant further contended that Rule 608(b)

is not a proper basis to exclude the document because it “does not

constitute extrinsic evidence of specific instances of any conduct

of [Mercado]”; rather, defendant says, it is extrinsic evidence of

a third party’s bar admission which tends to make less likely

Mercado’s truthfulness concerning his testimony that Sánchez was

his attorney and performed satisfactorily during the years 2009 to

2012.    Id.    Defendant also asserted, in tension with defense
Criminal No. 14-423 (FAB)                                                      5

counsel’s statement quoted above, that the document weakens the

probable truthfulness of Mercado’s statement that the payments to

Sánchez were not a bribe.          Id. at p. 3.       Additionally, defendant

posited, Mercado’s credibility is relevant because he is the

government’s     principal     fact    witness    and   the   document   places

extrinsic      facts      before    the    jury    discrediting      Mercado’s

credibility.      Id.     Defendant also clarified that the document is

a certification of the highest court of the Commonwealth of Puerto

Rico.      Id. at p. 1.

II.   Discussion

      A.      Judicial Notice (Rule 201)

              Pursuant to Federal Rule of Evidence 201(b), “The court

may judicially notice a fact that is not subject to reasonable

dispute because it: (1) is generally known within the trial court’s

territorial jurisdiction; or (2) can be accurately and readily

determined     from     sources    whose   accuracy     cannot   reasonably   be

questioned.” Fed. R. Evid. 201(b).           The Advisory Committee Note to

that Rule provides:

      The usual method of establishing adjudicative facts is
      through the introduction of evidence, ordinarily
      consisting of the testimony of witnesses. If particular
      facts are outside the area of reasonable controversy,
      this process is dispensed with as unnecessary. A high
      degree of indisputability is the essential prerequisite.
Criminal No. 14-423 (FAB)                                                                 6

Advisory Committee’s Note to Fed. R. Evid. 201(b); see United

States v. Bello, 194 F.3d 18, 23 (1st Cir. 1999).

           The     Supreme        Court    of     Puerto          Rico’s    certificate

concerning Sánchez’s admission as an attorney in 2013 seems an

easy   candidate    for    judicial       notice   as     a       fact    that    “can   be

accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). Courts

have previously taken judicial notice of state bar membership

records.    See, e.g., Castillo-Pérez v. Immig. & Nat. Serv., 212

F.3d 518, 524 n.6 (9th Cir. 2000) (taking judicial notice of a

person’s bar membership resignation date); Nabaya v. C.J. Byron,

264 F. Supp. 3d 187, 190 (D.D.C. 2017) (taking judicial notice of

the membership of court’s own bar); Jackson v. United States, Civ.

No. 12-388, 2014 WL 5474132, at *12 n.6 (M.D. Fla. Oct. 29, 2014)

(taking    judicial    notice       of    an    individual’s             good    standing

membership in Florida bar); Urbanique Prod. v. City of Montgomery,

428 F. Supp. 2d 1193, 1209 n.11 (M.D. Ala. 2006) (taking judicial

notice that Alabama State Bar records reveal that an individual is

a member in good standing).

           Numerous       authorities      hold    that       a    fact    may    not    be

established   pursuant       to    judicial     notice        if    barred       by   other

provisions of law.        A leading treatise states that “other rules of

evidence may justify the denial of judicial notice if the proffered
Criminal No. 14-423 (FAB)                                         7

fact is irrelevant, unduly prejudicial, or otherwise excludable.”

1 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Federal

Evidence § 201.30[1] at p. 201-74 (Mark S. Brodin, ed., Matthew

Bender 2d ed. 2019) [hereinafter Weinstein].     The treatise cites

one case holding judicial notice subject to Rules 403 and 611,

Knop v. Johnson, 667 F. Supp. 467, 485 (W.D. Mich. 1987), a case

denying judicial notice to irrelevant facts, Trans-Sterling, Inc.

v. Bible, 804 F.2d 525, 528 (9th Cir. 1986), and another case

stating that “a court may refuse to take judicial notice of facts

that are irrelevant to the proceeding or (in certain contexts)

otherwise excludable under the Federal Rules,” United States v.

Falcon, 957 F. Supp. 1572, 1584–85 (S.D. Fla. 1997) (collecting

authorities). Another court believes “it is clear that the court’s

power to take judicial notice ‘at any stage’ may be circumscribed

by other considerations.”   Colonial Leasing Co. of New Eng., Inc.

v. Logistics Control Grp. Int’l, 762 F.2d 454, 461 (5th Cir. 1985).

          The   First   Circuit   Court   of    Appeals   has   made

countervailing statements on this issue.       On the one hand, the

court has declined to take judicial notice of certain documents

because they were not relevant to the issues on appeal.         Law

Offices of David Efron v. Matthews & Fullmer Law Firm, 782 F.3d

46, 56 n.7 (1st Cir. 2015).   The court has also applied Rule 403

to a judicially noticed fact and stated that “[i]t is well-accepted
Criminal No. 14-423 (FAB)                                                 8

that federal courts may take judicial notice of proceedings in

other courts if those proceedings have relevance to the matters at

hand.”   Kowalski v. Gagne, 914 F.2d 299, 305–06 (1st Cir. 1990).

On the other hand, the court has taken judicial notice of a fact

“irrelevant to . . . the merits of th[e] case.”          Kassel v. Gannett

Co., Inc., 875 F.2d 935, 951 n.16 (1st Cir. 1989).

          Taking   notice     of   facts   that   are   irrelevant,   overly

prejudicial, or collateral is contrary to the policies underlying

Rule 201’s judicial notice provisions.        The policy behind Rule 201

is to dispense with the usual forms of proof in certain cases

because the proof is unnecessary.          See Advisory Committee’s Note

to Fed. R. Evid. 201(b); Bello, 194 F.3d at 23.            But if the jury

can be weighed down by irrelevant, overly prejudicial, or extrinsic

facts, any benefit in efficiency from avoiding the usual form of

proofs would be outweighed by the harm to the proceeding.

          Therefore,    the    relevance,     prejudicial     effect,   and

collateral nature of the Supreme Court certificate is considered.

Before   doing   so,   however,      authentication      requirements   are

discussed to make clear that an authentic certificate would still

need to meet those same admissibility requirements.
Criminal No. 14-423 (FAB)                                                                 9

     B.   Authenticity Requirements (Rules 901 and 902)

          “[D]ocumentary            evidence    must      be    authentic.”        United

States v. Blanchard, 867 F.3d 1, 5 (1st Cir. 2017).                        Authenticity

is a condition precedent to admissibility.                     See id.

          “Authenticity is closely related to relevance.”                                Id.

“[I]f an item is not what it purports to be then it may not be

relevant to the inquiry.”            Id.

          “To       satisfy        the    requirement       of    authenticating         or

identifying    an    item     of    evidence,       the    proponent       must    produce

evidence sufficient to support a finding that the item is what the

proponent claims it is.”                 Fed. R. Evid. 901(a).              Evidence of

authenticity     may   be     extrinsic        to    the       document,    such    as    a

custodian’s testimony.             Blanchard, 867 F.3d at 5.                Evidence of

authenticity “can also come from elements of the document itself,

such as ‘[t]he appearance, contents, substance, internal patterns,

or other distinctive characteristics of the item, taken together

with all the circumstances.’”              Id. at 5–6 (alteration in original)

(quoting Fed. R. Evid. 901(b)(4)).

          “The       standard        the    district       court     must     apply      in

evaluating a document’s authenticity is whether there is enough

support in the record to warrant a reasonable person in determining

that the evidence is what it purports to be.”                     Id. at 6 (internal

quotation marks omitted).                “This standard does not require the
Criminal No. 14-423 (FAB)                                                         10

proponent    of   the     evidence     to   rule     out     all    possibilities

inconsistent with authenticity.”            Id. (internal quotation marks

omitted).

            Some evidence is self-authenticating pursuant to Rule

902, including (i) domestic public documents that are signed and

sealed, (ii) domestic public documents that are not sealed but are

signed and certified, and (iii) a copy of an official record

certified as correct according to certain requirements.                    Fed. R.

Evid. 902(1), (2), (4).

            One   need   not   spend    much    time   on    whether    the     2013

certificate of bar admission is authentic. It should be considered

authentic   because      of   “[t]he   appearance,      contents,      substance,

internal patterns, or other distinctive characteristics of the

item, taken together with all the circumstances,” pursuant to

Rule 901(b)(4).     These characteristics would warrant a reasonable

person to determine that the evidence is what it purports to be.

Blanchard, 867 F.3d at 6.         The bar admission certificate is also

considered a self-authenticating document because it has the seal,

signature, and/or certification previously discussed.                 See Fed. R.

Evid. 902(1), (2), (4).

            Authentication,      however,      is   merely    one   step   of    the

admissibility analysis.          “An exhibit is not admissible simply

because it has been authenticated.          The proponent must still clear
Criminal No. 14-423 (FAB)                                                   11

the other hurdles to admissibility.”             Weinstein § 901.02[1] at

p. 901-9.    To put a fine point on it, “‘[s]elf-authenticating’

documents are not necessarily admissible.            Rule 902 addresses only

the requirement of authentication.             To be admissible . . . the

documents must also be relevant, not excludible under the hearsay

rules, and so on.”       Id. § 902.02[2] at p. 902-7.

     C.     Relevance (Rule 401)

            Evidence is relevant if “it has any tendency to make a

fact more or less probable than it would be without the evidence”

and “the fact is of consequence in determining the action.”               Fed.

R. Evid. 401(a)–(b).      “Relevancy is not assessed in a vacuum—it is

gauged in light of the underlying substantive law.”               Bielunas v.

F/V Misty Dawn, Inc., 621 F.3d 72, 76 (1st Cir. 2010) (internal

quotation marks omitted).

            “For evidence to be relevant it need only move the

inquiry   forward   to    some   degree   on    a    fact   of   consequence.”

Franchina v. City of Providence, 881 F.3d 32, 49 (1st Cir. 2018)

(internal quotation marks omitted).            “Evidence may be relevant

under Rule 401’s definition, even if it fails to prove or disprove

the fact at issue—whether taken alone or in combination with all

other helpful evidence on that issue.”              United States v. Guzmán-

Montañez, 756 F.3d 1, 7 (1st Cir. 2014) (internal quotation marks

omitted).
Criminal No. 14-423 (FAB)                                                 12

          The purposes for which the certificate is being offered

are to undercut Mercado’s statements that Sánchez was his attorney

during 2009 to 2012, that Sánchez provided satisfactory legal

representation, and that Mercado’s payments to Sánchez were not

bribes.   See Docket No. 373 at p. 3.         Defendant also offers the

document in support of the point that Mercado took advantage of

the payments for his income tax returns, see Docket No. 378 at

p. 158.   Those purposes do not seem to have anything to do with a

fact of consequence in this litigation.

          In any event, a relevancy determination pursuant to

Rule 401 need not be reached.         The certificate can be, and is,

excluded as collateral impeachment.

     D.   Collateral Impeachment by Contradiction

          “Impeachment by contradiction is a recognized mode of

impeachment    not   governed   by   Rule   608(b),    but   by   common-law

principles.”    United States v. Pérez-Pérez, 72 F.3d 224, 227 (1st

Cir. 1995) (citation omitted).           Impeachment governed by Rule

608(b)—attacking     a   witness’s   character   for   truthfulness    using

extrinsic evidence to prove specific instances of a witness’s

conduct—is discussed infra.

          “[A] party may not present extrinsic evidence to impeach

a witness by contradiction on a collateral matter.”          United States

v. Beauchamp, 986 F.2d 1, 3 (1st Cir. 1993).                 “A matter is
Criminal No. 14-423 (FAB)                                                        13

considered collateral if ‘the matter itself is not relevant in the

litigation to establish a fact of consequence, i.e., not relevant

for    a    purpose      other   than   mere   contradiction   of    the   in-court

testimony of the witness.’”                United States v. Catalán-Román, 585

F.3d 453, 468–69 (1st Cir. 2009) (quoting Beauchamp, 986 F.2d

at 4).       “[L]argely for reasons of efficiency, extrinsic evidence

to impeach is only admissible for contradiction where the prior

testimony being contradicted was itself material to the case at

hand.”       Pérez-Pérez, 72 F.3d at 227.

       The rule restricting impeachment to non-collateral
       matters is analogous to Rule 403’s relevancy balancing
       test, which calls for relevant evidence to be excluded
       when its “probative value is substantially outweighed
       by . . . considerations of undue delay, [or] waste of
       time . . . .” Although any demonstrated inconsistency
       in a witness’s statement may impeach a witness’s
       credibility, other concerns (such as wasting time and
       misleading the jury) become more important when the
       inconsistency at issue involves a statement relating to
       a matter that “‘is not relevant in the litigation to
       establish a fact of consequence.’” On the other hand,
       when a statement that would be the subject of impeachment
       “is logically relevant to the merits of the case as well
       as the witness’s credibility, it is worth the additional
       court time entailed in hearing extrinsic evidence.”

Catalán-Román, 585 F.3d at 469 (alteration in original) (citations

omitted).

                  In Catalán-Román, the First Circuit Court of Appeals

held       that    a    district   court    erred   in   excluding   evidence   as

collateral.            Id. at 469–70.      The defendants sought to impeach a
Criminal No. 14-423 (FAB)                                                          14

witness’s testimony about defendants’ behavior during a robbery or

shooting.      Id.    The district court did not allow the impeachment

because, in its view, the impeachment would be collateral unless

it directly addressed whether defendants committed the crime.                     See

id.    The Catalán-Román court said this was improper because the

details that defendants sought to impeach helped the government

establish premeditation and could also be relevant at sentencing.

Id.

              The    bar     admission   certificate     is    being   offered    to

contradict collateral matters.              Mercado testified that Sánchez

performed satisfactory legal work during 2009 to 2012 and that

payments to Sánchez were not bribes.                   To the extent the bar

admission certificate even contradicts or weakens the likelihood

of    truth   of     those    statements,   doing   so    is    not    relevant    to

establishing a fact of consequence in the litigation.

              The bar admission certificate is not offered strictly to

contradict those statements, but also to show that the witness is

a liar.     See Docket No. 373 at p. 3; Docket No. 378 at p. 160.                  As

discussed in the next section, this runs into the same problem.

       E.     Collateral   Impeachment         to   Attack       Character        for
              Truthfulness (Rule 608)

              Rule 608(b) provides that “extrinsic evidence is not

admissible to prove specific instances of a witness’s conduct in
Criminal No. 14-423 (FAB)                                                 15

order   to    attack   or   support   the    witness’s      character    for

truthfulness.”      Fed. R. Evid. 608(b).        “Like the general rule

barring the use of extrinsic evidence to impeach a witness on a

collateral    matter   through   contradiction,    the   purpose   of    Rule

608(b)’s prohibition of extrinsic evidence is to avoid holding

mini-trials on irrelevant or collateral matters.”           Beauchamp, 986

F.2d at 3 n.1.

             The meaning of collateral matters for purposes of Rule

608(b) is similar to that discussed in the preceding subsection.

See United States v. Sabean, 885 F.3d 27, 39 (1st Cir. 2018);

United States v. Marino, 277 F.3d 11, 24 (1st Cir. 2002).           As one

court said, “[a] matter is collateral if evidence relating to it

could only have been introduced for the purpose of impeachment.”

Sabean, 885 F.3d at 39.

             The reasons for excluding the evidence here are the same

as those in the preceding subsection, because collateral matters

are not proper bases to impeach both by contradiction and by

attacking character for truthfulness.       Defendant argues that Rule

608(b) is inapplicable because the bar admission certificate does

not   constitute    extrinsic    evidence   of   specific    instances    of

Mercado’s conduct.      See Docket No. 373 at p. 3.          Even if this

assertion is correct, the Court would find the document excluded
Criminal No. 14-423 (FAB)                                          16

based on guidance from the more general rule as to collateral

matters.   Beauchamp, 986 F.2d at 3 n.1.

IV.   Conclusion

      The 2013 bar admission certificate is excluded.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, December 11, 2019.


                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
